Citation Nr: 1543197	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for a left thumb condition.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for gum disease.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for high cholesterol.

12.  Entitlement to a rating in excess of 20% for degenerative joint disease (DJD) of the left knee.

13.  Entitlement to a rating in excess of 20% for DJD of the right knee.

14.  Entitlement to a rating in excess of 10% for postoperative residuals of injury, left ring and little fingers.

15.  Entitlement to a disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) including a May 2008 rating decision that continued the 20% rating assigned for DJD of the right and left knees and denied to reopen a claim of service connection for a back disability, and a September 2011 rating decision that denied service connection for hypertension and for a prostate disability.  In January 2015, a Travel Board hearing was held before the undersigned; a corrected transcript is in the record.

The issues of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability, service connection for hypertension, a prostate disability, a left thumb condition, bilateral carpal tunnel syndrome, gum disease, erectile dysfunction, vertigo, diabetes mellitus, high cholesterol, and for a low back disability (on de novo review), increased ratings for postoperative residuals of injury, left ring and little fingers, and entitlement to a TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 1979 rating decision denied the Veteran's claim of service connection for a low back disability based essentially on a finding that such disability was unrelated to his service.

2.  Evidence received since the April 1979 rating decision includes the assertion of a new (and plausible) secondary service connection theory of entitlement to service connection for a low back disability arising from an incident in 2006; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran has had moderate recurrent subluxation or instability, but no higher severity, in both knees throughout the appeal period.  

4.  The Veteran's left and right knee arthritis are manifested by pain and painful motion especially when kneeling or flexing, with flexion measuring no less than 60 degrees and with full extension, but with no ankylosis, dislocated, or removal of, semilunar cartilage, impairment of tibia and fibula, or genu recurvatum.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).   

2.  A rating in excess of 20% for instability due to service-connected DJD of the left knee is not warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, and 4.71a, Diagnostic Code (Code) 5010-5257 (2015).

3.  The criteria for a separate rating of 10%, but no higher, for limitation of flexion of the left knee have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5003, 5010, 5260.

4.  A rating in excess of 20% for instability due to service-connected DJD of the right knee is not warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, and 4.71a, Diagnostic Codes (Code) 5010-5257 (2015).

5.  The criteria for a separate rating of 10%, but no higher, for limitation of flexion of the right knee have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5003, 5010, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  Inasmuch as this decision reopens the claim of service connection for a low back disability, there is no reason to belabor the impact of the VCAA in this matter; any notice defect or duty to assist omission is harmless.  

With increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2008 letter provided the required Vazquez notice and a June 2010 statement of the case readjudicated the claims.  38 U.S.C.A. § 7105; see Mayfield, 20 Vet. App. at 542.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate. 

Additionally, at the January 2015 hearing, the Veteran set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.; see also Procopio v. Shinseki, 26 Vet. App. 76   (2012).  Here, during the January 2015 hearing, the undersigned discussed the knee claims and what evidence would be most helpful to those claims.  The Veteran also waived initial RO review of new evidence added into the record prior to the issuance of this decision.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and the Board has provided him a corrected copy of his transcript, as he requested.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board may adjudicate the claims based on the current record.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in November 2007, April 2009, and April 2015.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

An April 1979 rating decision denied the Veteran's original claim of service connection for a low back disability based essentially on a finding that such disability was not shown to be related to service.  He did not appeal the decision, and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the April 1979 rating decision included STRs, VA treatment records, and the Veteran's statements in support of his claim.

Evidence received since the April 1979 rating decision includes additional VA treatment records, VA examination reports, and the Veteran's statements alleging that his low back disability is secondary to his service-connected bilateral knee disabilities.  

On January 2008 VA examination, the examiner noted that the records provided did not provide any information regarding the Veteran's back condition, including when or how it first occurred.  Therefore, the service relationship of the current diagnosis (unidentified by the examiner) could not be determined.  The examiner requested old records regarding the Veteran's back pain.  In an April 2008 addendum, following review of additional records, the examiner noted that the Veteran complained of back pain in 2007 and reported a history of low back pain for one year.  Because records from 2006 were unavailable, the examiner concluded that he was unable to speculate as to the specific cause of the Veteran's original back complaint.  He ultimately opined that it is less likely that his low back disability is related to his service-connected bilateral knee disabilities.  He did not provide any rationale to support his opinion.

On April 2009 VA examination, the Veteran reported that he fell in 2006 when his left knee gave way and that he developed back pain from that time.  The examiner did not opine whether the Veteran's low back disability could be related to service or to his service-connected bilateral knee disabilities.

The Veteran's claims of secondary service connection presents a new and plausible theory of entitlement that has not been adequately developed or addressed.  As it is not inherently implausible, it must be addressed.  Accepted at face value, as required for the purpose of reopening, it presents a factual basis that if fully substantiated may substantiate a claim of service connection.  Therefore, the claim of service connection for a low back disability may be reopened.

Increased Rating for DJD of the Right and Left Knees

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

The Veteran contends that his bilateral knee disabilities are more disabling than the rating currently assigned.  The Veteran's service-connected right and left knee disabilities have been rated as 20% disabling under Code 5010-5257.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27.  Code 5010 addresses traumatic arthritis and Code 5257 addresses knee impairment with recurrent subluxation or lateral instability.

Code 5010 directs that the evaluation of arthritis be conducted under Code 5003, which provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved. 38 C.F.R. § 4.71a, Code 5003.

When there is no limitation of motion of the specific joint(s) that involve degenerative arthritis, Code 5003 provides a 20% rating for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10% rating for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note (1) provides that the 20% and 10% ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint(s) involved that is noncompensable under the appropriate diagnostic codes, Code 5003 provides a rating of 10% for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint(s) that is compensable (10% or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint(s) involved. 38 C.F.R. § 4.71a. The codes that focus on limitation of motion of the knee are Codes 5260 and 5261. 

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0% rating, flexion limited to 45 degrees warrants a 10% rating, flexion limited to 30 degrees warrants a 20% rating, and flexion limited to 15 degrees warrants a 30% rating.

Under Code 5261, extension limited to 5 degrees warrants a 0% rating, extension limited to 10 degrees warrants a 10% rating, extension limited to 15 degrees warrants a 20% rating, extension limited to 20 degrees warrants a 30% rating, extension limited to 30 degrees warrants a 40% rating, and extension limited to 45 degrees warrants a 50% rating.

Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 20% disabling when moderate, and 30% disabling when severe. 38 C.F.R. § 4.71a, Code 5257.

Code 5258 provides a 20% rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Code 5259 provides a 10% rating for removal of semilunar cartilage that is symptomatic.  

[The Veteran has not had ankylosis of the knee or impairment of the tibia or fibula diagnosed at any time during the evaluation period. Therefore, the criteria for rating such disabilities under Codes 5256 and 5262 will not be discussed.]

In VAOPGCPREC 9-2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Separate ratings may also be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one factor to be considered when evaluating functional impairment. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Historically, the Veteran injured his knees in service; he underwent a left knee surgery in 1973 and a right knee surgery in 1978.

The Board finds that the left knee rating issue on appeal appears to have arisen originally from a July 2007 claim filed by the Veteran.  A May 2008 rating decision continued the 20% ratings assigned for right and left knee DJD.  There is no lay or medical evidence regarding the severity of the Veteran's bilateral knee symptoms within the year prior to his June 2006 claim for an increased rating.

On November 2007 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, locking, and lack of endurance associated with his bilateral knees.  He also reported constant localized pain, which he described as crushing, aching, and cramping.  His pain is elicited by physical activity and is relieved by medication.  He denied heat, redness, fatigability, and dislocation associated with his knees.  He used a cane for ambulation because of gait instability.

On physical examination, a left knee scar measured nine centimeters by one centimeter; there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture associated with the scar.  Both knees were tender and revealed locking pain; no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation were associated with either knee. 

Range of motion testing of both knees revealed flexion to 70 degrees, with pain, and extension to 0 degrees with pain.  There was no additional limitation of range of motion with repetitive motion but pain, fatigue, weakness, and lack of endurance were noted as functional limitations for each knee.  Slight instability was noted.  The medial and lateral meniscus test of each knee was abnormal with a slight degree of severity.  Chondromalacia of each knee with DJD was diagnosed.

On January 2008 VA examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, and dislocation in each knee.  On physical examination, the Veteran's gait was noted as abnormal due to a limp.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement for either knee.  There was no genu recurvatum or crepitus.  Examination of each knee revealed locking pain.  

Range of motion testing of both knees revealed flexion to 100 degrees with pain, and extension to 0 degrees with pain.  Following repetitive motion, flexion was limited by an additional 40 degrees.  Slight instability was noted.  The medial and lateral meniscus test of each knee was abnormal with a slight degree of severity.

On April 2009 VA examination, the Veteran reported a crushing, burning, aching, oppressing, and sharp pain that was elicited by physical activity and relieved with medication.  He reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, and fatigability associated with his knees.  He denied any joint replacement.

On physical examination, right and left knee scars were noted.  The right knee scar measured one and one-half centimeters by one centimeter.  The left knee scar measured 12 centimeters by one and one-half centimeters. Both scars had a keloid formation, hyperpigmentation, and abnormal texture of less than six square inches.  There was no tenderness, disfigurements, ulcerations, adherence, instability, tissue loss, hypopigmentation, inflammation, edema, or limitation of motion associated with either scar.

The right knee showed signs of weakness and tenderness; there were no signs of edema, effusion, redness, heat, guarding of movement, or subluxation.  The left knee showed signs of weakness, tenderness, and guarding of movement; there were no signs of edema, effusion, redness, heat, or subluxation.  Examination of each knee revealed locking pain and crepitus. There was no genu recurvatum.  

Range of motion testing of both knees revealed flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation of range of motion with repetitive motion but pain, fatigue, weakness, and lack of endurance were noted as functional limitations for each knee.  Stability tests and the medial and lateral meniscus tests for each knee were within normal limits.

During his January 2015 hearing, the Veteran testified that he uses a left knee brace and that his knees have gotten worse in that he has no strength in his legs.  He also reported that his knees lock and give way.

On April 2015 VA examination, the Veteran reported that flare-ups impact the function of his knees in that he is unable to walk or put weight on his legs.  He often falls because his legs give out.  Degenerative arthritis of both knees was diagnosed. 

Range of motion testing of the right knee showed flexion to 120 degrees with pain, and extension to 0 degrees.  Range of motion of the left knee showed flexion to 110 degrees with pain, and extension to 0 degrees.  Pain, limited bending, and lifting were noted as functional losses for each knee.  Objective evidence of crepitus was noted.  There was no evidence of localized tenderness or pain on palpation of either joint.  There was no additional limitation of range of motion with repetitive motion for either knee, but pain and weakness were noted as factors that cause functional loss.  Weakened movement and less movement than normal were noted as additional factors contributing to the Veteran's knee conditions.  The examiner noted no history of recurrent subluxation, lateral instability, or effusion.  Joint stability testing was normal.  The examiner specifically found that the Veteran did not have a meniscus condition and specifically found that there was no history of recurrent effusion.

The examiner noted the Veteran's use of a left knee brace.  He concluded that the Veteran's knee condition affects his ability to perform occupational tasks such as excessive walking, climbing steps, bending, and heavy lifting.

On April 2015 VA scars examination, the Veteran's scars were not considered painful and/or unstable.  His right knee scars are located over the right knee lateral superior, medial, and inferior lateral location and were considered to be linear.  One scar measured six centimeters, the second measured one centimeter, and the third measured three and one-half centimeters.  His left knee scars were located over the lateral left knee and medial inferior and were considered to be linear.  The first scar measured 15 centimeters and the second scar measured six centimeters.  No scar resulted in limitation of function and the Veteran denied any physical findings, complications, conditions, signs and/or symptoms associated with any scar.

Turning to application of the applicable rating criteria, the Board finds that the preponderance of the evidence weighs against the award of a rating in excess of 20% for instability for either knee.

Specifically, as there is no evidence of ankylosis of the knee, impairment of tibia and fibula, or genu recurvatum, Codes 5256, 5262, and 5263, respectively, do not apply.  Although the Veteran had right and left knee meniscectomies, no residual signs and/or symptoms due to his meniscectomies were reported.  The 2015 VA examiner specifically found that the Veteran did not have a meniscus condition and specifically found that there was no history of recurrent effusion.  Accordingly, a 10% rating under Code 5259 for symptomatic removal of semilunar cartilage or a 20% rating under Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is not warranted.

In considering the criteria under Code 5257, the assigned 20% evaluation for each contemplates moderate subluxation or lateral instability.  To warrant a higher evaluation, the Veteran must have severe recurrent subluxation or lateral instability.  The Board notes that the Veteran reported using a cane for ambulation because of gait/ knee instability on November 2007 and January 2008 VA examinations and that slight instability was noted.  On April 2009 VA examination, he reported falling in 2006 when his left knee gave way.  He reported using a cane to help support him walking and his knees.  Joint stability tests were normal on April 2009 and April 2015 VA examinations.  The Board finds that the preponderance of the probative evidence weighs against a finding that the Veteran has severe bilateral knee instability in either knee.  As such, he has not met the criteria for a higher rating of 30% for severe recurrent subluxation or lateral instability under Code 5257.

The Board has also considered whether the Veteran may be entitled to separate evaluations under Codes 5260 or 5261 for limitation of flexion or extension.  The preponderance of the evidence is against a compensable evaluation for either, as extension of either knee is not shown to be limited to 10 degrees and flexion of either knee is not shown to be limited to 45 degrees.  On January 2008 VA examination, flexion was limited to 60 degrees following repetitive use testing, warranting a noncompensable evaluation under Code 5260.   Even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a compensable rating based on functional loss for limitation of motion.

As indicated above, under Code 5003, where limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a rating of 10% is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Further, such limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, with respect to each knee, the medical evidence shows limitation of flexion, although it is noncompensable under Code 5260.  There is no evidence showing limitation of extension under Code 5261.  Because the medical evidence shows limitation of motion that is noncompensable under Code 5260, and this limitation of motion has been objectively confirmed, the Veteran is entitled to a separate 10% rating for each knee under Code 5003 for arthritis.  

Based on the above findings, the Board finds that a rating in excess of 20% for recurrent subluxation or instability of the bilateral knees is not warranted for any period on appeal as there is no evidence of severe subluxation or instability.  A separate 10% rating is warranted, however, for painful limitation of motion with arthritis of the left and right knees.

Additional Considerations

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars pursuant to Codes 7804-7805.  In the present case, the Veteran is noted to have had left knee and right knee surgeries resulting in surgical scars. The April 2015 VA examiner noted that the scars were not painful and/or unstable, nor did they cover a total area greater than 39 square centimeters.  Based on these findings, separate compensable ratings are not warranted under the criteria for skin disabilities due to scars.  See 38 C.F.R. § 4.118, Code 7804.

The record does not suggest that the rating criteria are inadequate for the ratings assigned for the Veteran's right and left knee disabilities so as to warrant referral for consideration of an extraschedular rating.  The effects of his disabilities have been fully considered and are contemplated by the schedular criteria. Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111(2008).

Finally, while the Veteran is not employed, a TDIU is currently pending before the RO. Therefore, the matter of entitlement to a TDIU rating is not before the Board.


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted.

A rating in excess of 20% for left knee instability is denied. A separate disability rating of 10% for left knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20% for right knee instability is denied.  A separate disability rating of 10% for right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Service Connection for a Low Back Disability

The Veteran claims that his low back disability is secondary to his service-connected DJD of the bilateral knees.  As this theory has not been adequately addressed, an examination to secure a medical opinion regarding potential nexus is therefore necessary. 

Additionally, in a June 2012 statement, the Veteran reported that his back has been operated on twice.  The claims file does not include any records concerning the Veteran's back surgeries.  Therefore, a remand is also required to obtain these records and associate them with the claims file.  

Service Connection for Hypertension and a Prostate Disability 

In various statements, the Veteran has alleged his hypertension and prostate disability were caused by his exposure to Agent Orange and other toxic substances in service.   He denies overseas service but asserts such exposure is due to his being stationed at the Travis Air Force Base where he was near B-52s that flew in from Vietnam.  Although he reported that he guarded additional chemicals that were on base, he was unable to identify which chemicals.  On remand, research regarding whether the Veteran was potentially exposed to toxic chemicals, including Agent Orange, while performing his patrol duties at the Travis Air Force Base should be conducted.

Additionally, in a June 2012 statement, the Veteran reported having problems with his prostate for 20 years.  On remand, the Veteran should be asked to identify the providers of such treatment and such records should be associated with the claims file.

Remaining Claims 

An April 2015 rating decision denied the Veteran's claims of service connection for a left thumb condition, bilateral carpal tunnel syndrome, gum disease, erectile dysfunction, vertigo, diabetes mellitus, and high cholesterol.  It also denied his claim to reopen a claim of service connection for a left shoulder disability, an increased rating for residuals of a left ring and little finger injury, and TDIU.  In April 2015, he submitted a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances, the Board is required to remand the matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [These matters are not now fully before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers who provided treatment for the Veteran's back, hypertension, and prostate disabilities, including surgical records from the two operations performed on his back, and provide any releases necessary for VA to secure such records.  In particular, development should be attempted for: 

a. Any additional relevant records from his employment with the United States Postal Service; and
b. Any additional relevant records with respect to his Workers' Compensation claims, including medical records referenced in the August 2007 decision of the US Department of Labor, Office of Workers' Compensation Programs hearing representative.  

2. The AOJ should secure for the record copies of the complete clinical records of such evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  In particular, please obtain any outstanding VA treatment records of motor vehicle accidents/back injuries in July 1995 and December 1996.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. 

3. Request that the appropriate military agency make a formal finding for the record as to whether the Veteran was exposed to herbicides while at the Travis Air Force Base and provide any necessary documentation from the Veteran's military personnel record.  The response should address the Veteran's allegation that he was required to guard planes that had come from, or were on their way to, Vietnam and which contained Agent Orange, and that he was required to guard other chemicals maintained at the Travis Air Force Base.

4. The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his low back disability, and in particular whether or not it is related to (was caused or aggravated by) his service-connected bilateral knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each low back disability entity found.

(b) Identify the most likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it was likely incurred in, or is directly related to, his service?  The examiner is requested to consider and discuss as necessary the January 1999 examination prepared by Dr. Pursely who noted that the Veteran reported injuring his back in two post-service motor vehicle accidents in July 1995 and December 1996 as well as the Workers' Compensation records indicating he injured his back while at work in 2000 or 2001 and again in February 2006.

(c) If a low back disability is determined to not be related directly to service, is it at least as likely as not (a 50% or better probability) that such disability was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected DJD of the right and left knees?  The opinion must address aggravation.  The examiner is requested to consider and discuss as necessary the Veteran's testimony that in 2006 his service-connected knee gave way when he lifted a tray of mail, causing him to injure his back; the contemporaneous February 2006 private back treatment record related to this incident; the Workers Compensation records regarding the February 2006 incident, including the Veteran's June 2007 hearing testimony that he picked up a tray of mail and his back just went "numb" (without mention of his knee) and that he hurt his back at work in 2000 or 2001 when he "got hit from behind by a truck."

If the opinion is to the effect that the Veteran's bilateral knee disabilities did not cause, but aggravated, a back disability, the examiner should specify, so far as is possible, the degree of each disability (pathology and/or impairment) resulting from such aggravation.

5. The AOJ should review its determination on the claims to reopen a claim of service connection for a left shoulder, claims of service connection for a left thumb condition, bilateral carpal tunnel syndrome, gum disease, erectile dysfunction, vertigo, diabetes mellitus, and high cholesterol, for an increased rating for residuals of a left ring and little finger injury, and for TDIU, and issue an appropriate SOC in the matters. The Veteran and his representative should be advised of the time limit for perfecting an appeal in these matters, and be afforded opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.
 
6. Thereafter, the AOJ should review the record, arrange for any further development deemed necessary, and readjudicate the claims properly on appeal.  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


